Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-20 are  objected to because of the following informalities:  The method claims do not positively recite method steps and this would help in defining the process.

11. A phase noise reduction method of a crystal oscillator, comprising: generating a sinusoidal wave by a crystal oscillator core circuit of the crystal oscillator; providing a first voltage level to be a bias voltage of the sinusoidal wave by a first bias circuit of the crystal oscillator; and resetting the bias voltage of the sinusoidal wave by a phase noise reduction circuit of the crystal oscillator in response to a voltage level of the sinusoidal wave exceeding a specific voltage range; wherein the specific voltage range is determined according to a second voltage level controlled by a second bias circuit.
In the preamble(suggested) : ”  A method for reducing phase noise in a crystal oscillator:”
For example, in claim 11, line 2 “a step of generating a sinusoidal wave…”; “a step of resetting…”, etc.
Same for all other dependent claims 12-20.
  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 11  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenberg(US 7,292,114).
The reference to Greenberg discloses a crystal oscillator, see figure below, that generate a sinusoidal wave output. A 1st bias  circuit coupled to an output terminal(V2) of the oscillator core and provides a first voltage level to be a bias voltage at the gate of transistor M1.

    PNG
    media_image1.png
    784
    1301
    media_image1.png
    Greyscale

A phase noise reduction circuit is coupled to the output terminal(V1) and is configured to reset the bias voltage of the sinusoidal wave in response to the amplitude level, see figures 5 and 6, noting VH, VM, VL and window comparator that sets the specific range level.
The second bias circuit is shown by Ibias(230), the second voltage level V2 is a function of the biasing which is fed to the output comparator and thus voltage range is a function of the second voltage level.
The method steps being inherent.


Allowable Subject Matter
Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849